Citation Nr: 1119876	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  05-35 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as a stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to November 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating action of the Department of Veterans Affairs Regional Office (RO) in Washington, D.C.  The claims file was transferred later to the jurisdiction of the RO in Newark, New Jersey, upon the Veteran's relocation to that jurisdiction.   

In January 2009, the Veteran testified before the undersigned at a travel board hearing held at the Newark RO.  A transcript has been incorporated into the record.  In March 2009, the Board remanded this claim for further development, to include an examination.  The remand has been sufficiently complied with and the appeal is ready for de novo review.

In consideration of a recent Court decision, the Board has recharacterized the Veteran's psychiatric claim, as is now stated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The issue of entitlement to service connection for hypertension, diabetes, heart disease, and hepatitis C have been raised by the record (November 2005 substantive appeal statement, January 2009 hearing transcript), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  



FINDING OF FACT

A psychiatric disorder was shown in service and is related to the current psychiatric diagnosis.


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, an acquired psychiatric disorder, claimed as a stress disorder, was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran submitted his claim in June 2004 and contended that he suffered from "stress" since service.  A review of service treatment records reflects that he complained of insomnia in February 1985, though he also denied any psychosocial problems.  By August 1985, he sought treatment for stomach pains and the clinician noted he appeared nervous.  

In November 1985, he sought treatment in the emergency room for cold symptoms, but he also complained of having increased stress of late and of difficulty dealing with that stress.  The clinician, who knew the Veteran through his duties in the hospital, noted that the Veteran had undergone many life changes recently and that he had no good support system.  He was referred to the psychiatry clinic, where a clinician reached the diagnosis of adjustment disorder with mixed emotional disturbance.  He was prescribed medication and a follow-up with psychiatry was planned, though the service treatment records contain no further psychiatric evaluations.  

In June 1986, he again sought treatment in an emergency room, complaining about congestion and feeling achy, and as he was leaving, reported to the clinician that he was under increased stress lately and wanted to talk to someone.  He was again referred to the psychiatry clinic.  

By June 1987, the Veteran was admitted into a service alcoholic rehabilitation program for alcohol abuse.  The August 1987 discharge summaries indicated his diagnosis was alcohol dependence, in remission, and the assessed stress on him had been minimal.  The discharge report noted he reported he had first had alcohol at age 16 and was drunk for the first time at 17, and that for the previous 4 years alcohol was a regular part of his life.  

The Veteran acknowledged that alcohol had gotten him in trouble with his job, as a LPN, and the clinician noted the Veteran had been command-directed by the service hospital commander into the alcohol rehabilitation program.  His prognosis was fair.  The service treatment records do not contain a Report of Physical Examination or Report of Medical History as prepared for separation.  He was separated in November 1988.

On the whole, after a complete review of the claims file to include all of the Veteran's statements, his testimony, and the VA treatment reports, the Board finds him to be a less than credible witness.  Though admitted for inpatient treatment in September 1997 because of his reported alcohol use and suicidal ideation, the VA discharge summary included the report from VA hospital staff that the Veteran admitted he was not suicidal and that he had only made those statements to be admitted into the hospital as an inpatient.  

Further, the Board observes the onset date for his alcohol use varied throughout the record and the Veteran also reported different reasons why he separated from service.  In September 2004, he reported to the VA clinician that there had been trouble regarding his testimony at a trial of another, because he refused to testify against an innocent man.  

However, in his testimony before the undersigned in January 2009, he testified at length about a less noble and more confusing account of his accepting an Article 15 punishment for the failure to attend a change of command ceremony that was cancelled anyway and that he was discharged because of having received this discipline.  

Nonetheless, even with these contradictory statements by the Veteran, the Board finds that the evidence as to the onset of an acquired psychiatric disorder is evenly balance, or in equipoise.  
 
The earliest VA treatment reports begin in September 1997 and they span intermittently through March 2010.  The Veteran was repeatedly treated for alcohol dependence; however, he also received a variety of acquired psychiatric diagnoses, specifically substance induced mood disorder (September 1997), depression (September 2004 and throughout 2009), depression disorder NOS (October 2004), general anxiety disorder (April 2007), anxiety disorder NOS (July 2008), and mood disorder NOS (July 2008).  

In a September 2004 evaluation, the clinician noted that while there did not appear to be a primary depression disorder, it was hard to tell due to alcohol-related factors.  In contrast, an August 2009 addiction psychiatry evaluation referred to the Veteran's depression as having a 1982 onset, which would place it during service.

In July 2009, the Veteran was afforded a VA mental disorders examination.  The examiner noted a review of the claims file and an interview with the Veteran.  The examiner noted that the service treatment records were indicative of normal psychological functioning until November 1985.  The Veteran reported experiencing then depressive symptoms that affected his work (could not get out of bed) and that these symptoms have continued.  The examiner also noted his repeated participation in alcohol related treatment programs.  

The examiner diagnosed major depressive disorder, recurrent, severe, and alcohol dependence, in partial remission.  She also opined that it was at least as likely as not that the major depressive disorder was a manifestation of the adjustment disorder that had been diagnosed in November 1985 in the hospital.  The examiner noted it was difficult to separate the effects of the alcohol dependence from the major depressive disorder; however, there were no problems with either prior to his in-service diagnosis.  

The Board finds this opinion probative and persuasive.  The VA examiner clearly reviewed the claims file and interviewed the Veteran.  While the examiner's conclusions were also dependent on various unsubstantiated statements of the Veteran, who the Board has already found to be not entirely credible, the examiner's opinion is also in keeping with the various assessments of VA clinicians over several years of VA treatment, who, as noted above, repeatedly found concurrent depression, or anxiety, or mood disorders.  There is also no medical opinion at all in the record that ruled out depression or that was negative regarding the etiology of the Veteran's depression.  

The Board finds that the July 2009 VA mental disorder examination opinion by the VA examiner constitutes competent medical evidence of a nexus between the Veteran's current major depressive disorder and the adjustment disorder found in service.    

Reviewing the record as a whole, the Board finds service treatment records that contain a November 1985 diagnosis of an adjustment disorder, though these records do not contain a separation Report of Medical Examination or a separation Report of Medical History, assessments by both VA clinicians and by a VA examiner of acquired psychiatric disorders, specifically depression and major depressive disorder, in addition to the diagnoses of alcohol dependence, statements by the Veteran that he has experienced these symptoms since service and an assessment by the VA examiner that these symptoms have existed since service, and a persuasive and probative VA opinion that found the Veteran's psychiatric disorder was at least as likely as not related to the in-service diagnosis of an adjustment disorder.  

The Board will resolve reasonable doubt in his favor and find that the elements necessary for a grant of service connection - a current disability of an acquired psychiatric disorder, major depressive disorder, and a nexus between that major depressive disorder and service, during which the Veteran experienced depressive symptoms, are established.

Accordingly, the evidence is in support of the claim and service connection for an acquired psychiatric disorder, claimed as a stress disorder and diagnosed as major depressive disorder, is granted.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) defines VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

With respect to his claim for entitlement to service connection for an acquired psychiatric disorder, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2); see also VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004).  In view of the Board's favorable decision regarding the claim, further assistance is unnecessary to aid the Veteran in substantiating his claim.


ORDER

Service connection for an acquired psychiatric disorder, claimed as a stress disorder, is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


